Statement op ti-ie Case.
The opinion of the court was delivered by
Niciiolls, O. J.
Defendant having’ been convicted of an assault with intent to commit rape and sentenced to imprisonment in the penitentiary for seven years has appealed.
*561The transcript contains no bill of exceptions; no motion in arrest of judgment, and no assignment of errors. We, of ourselves, see no error in the proceedings.
The judgment appealed from is affirmed. (See State vs. Powers, 52 Ann. 1255, and authorities therein cited.)